Citation Nr: 1550230	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  12-25 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for narcolepsy, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1980 to March 2002.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
June 2011 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  The June 2011 rating decision continued the Veteran's 20 percent disabling evaluation for his service-connected narcolepsy.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's most recent VA examination for the purpose of rating his narcolepsy was in April 2011.  In an August 2012 statement in support of the claim the Veteran stated, "my VA examination was completed in April 2011, since that time I have had several episodes."  This statement suggests that the number of episodes of narcolepsy that the Veteran is experiencing has increased and therefore another examination is required to assess the current severity of the Veteran's service-connected disability.  

Additionally, the April 2011 examiner noted under the heading Other Significant History, "no epilepsy but might be cataplexy, claims wife told him at time become unresponsive cannot move moans when shaken last few seconds wake then get back to sleep [sic]."  38 C.F.R. § 4.124a, Diagnostic Code (Code) 8108 for narcolepsy dictates that narcolepsy is to be rated under Code 8911 for epilepsy petit mal.  Code 8911 rates the Veteran on the basis of the number of major or minor seizures he experiences in a given time frame.  

Cataplexy is defined as "a condition in which there are abrupt attacks of muscular weakness and hypotonia triggered by an emotional stimulus such as mirth, anger, fear, or surprise.  It is often associated with narcolepsy."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 308 (32nd ed. 2012).  The characterization of cataplexy is analogous to an akinetic type seizure (sudden loss of postural control), which is categorized as a minor seizure under VA regulations.  See 38 C.F.R. § 4.124a, Diagnostic Code 8911, Note (2).  Therefore, because cataplexy is analogous to a minor seizure, determining the number of episodes of cataplexy that the Veteran experiences is necessary when determining an appropriate rating for narcolepsy.  

The April 2011 examination is inadequate because it states that the Veteran may have cataplexy, but does not definitively determine if the cataplexy is related to the Veteran's narcolepsy, despite the Veteran being identified as having cataplexy in his VA treatment records.  See June 2012 VA treatment records.  Accordingly, the new VA examination must address this issue.  

A review of the claims file reveals that there may be outstanding VA Treatment records.  The Veteran's claims file contains VA treatment records up until March 2014.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998).  For the sake of completeness if there are any outstanding VA treatment records dated after March 2014 they must be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records dated after March 2014.  

2.  After the above has been completed to the extent possible, schedule the Veteran for an appropriate VA examination to determine the current level of severity of his service-connected narcolepsy.  The claims file and copies of all pertinent records must be made available to the examiner for review in connection with the examination.  

All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  Based on the examination and review of the record, the examiner should address the following:

a.  Whether the Veteran's narcolepsy includes episodes of cataplexy.    

b.  If so, the number of episodes of cataplexy the Veteran experiences.  

A detailed rationale should be provided on all opinions. 
	
3.  Then, readjudicate the claim.  If the benefit sought on appeal is denied, in whole or in part, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for consideration.  
   
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




